Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 6/15/2022
Claims 4 and 15 have been cancelled
Claims 1-3, 5-14 and 16-23 have been submitted for examination
Claims  1-3, 5-14 and 16-23  have been allowed
Allowable Subject Matter
1.	Claims 1-3, 5-14 and 16-23  allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to channel decoding method includes constructing a maximum likelihood decoding problem including an objective function and a parity check constraint; converting the parity check constraint5 in the maximum likelihood decoding problem into a cascaded form, converting a discrete constraint into a continuous constraint, and adding a penalty term to the objective function to obtain a decoding optimization problem with the penalty term; obtaining ADMM iterations according to a specific form of the penalty term, and obtaining a channel decoder based on the ADMM with the penalty term; constructing a deep learning network according to the ADMM iterations, and converting a10 penalty coefficient and a coefficient contained in the penalty term into network parameters; training the deep learning network with training data offline and learning the network parameters; and loading the learned network parameters in the channel decoder based on the ADMM with the penalty term, and performing real-time channel decoding. 

The prior art of record for example Guo teaches devise a non-binary construct an efficient ADMM-based decoder. The ADMM algorithm to solve the resulting quadratic program (QP) decoding model. Utilizing the  special intrinsic structure of the QP problem, all the variables in one ADMM iteration can be updated in a full-parallel pattern.
Besides the low-density parity-check (LDPC) decoder in Galois fields of efforts on reducing the complexity, 

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A channel decoding method, comprising: constructing a maximum likelihood decoding problem including an objective function and a parity check constraint based on channel decoding; converting the parity check constraint in the maximum likelihood decoding problem into a cascaded form, converting a discrete constraint into a continuous constraint, and adding a penalty term to the objective function to obtain a decoding optimization problem with the penalty term; introducing an alternating direction method of multipliers (ADMM), obtaining ADMM iterations according to a specific form of the penalty term, and obtaining a channel decoder based on the ADMM with the penalty term, comprising: obtaining an augmented Lagrange equation (7) according to the decoding optimization problem with the penalty term:  
    PNG
    media_image1.png
    36
    499
    media_image1.png
    Greyscale
 where y represents a Lagrange multiplier, Y E , and p represents a penalty parameter, introducing the ADMM, and performing an iteration as follows:  
    PNG
    media_image2.png
    121
    314
    media_image2.png
    Greyscale
 Page 2 of 24Appl. No. 17/677,792Attorney Docket No. 075559.10264 Office Action Response 
    PNG
    media_image3.png
    33
    314
    media_image3.png
    Greyscale
 where ATA is a diagonal matrix due to mutual independence of column vectors of A, resolving formula (8a) into N + F, parallel subproblems (9a) and (9b): 
    PNG
    media_image4.png
    44
    430
    media_image4.png
    Greyscale
 s.t. U, E [0, 1], i E I (9b)  
    PNG
    media_image5.png
    43
    529
    media_image5.png
    Greyscale
 respect to u, equal to 0 to obtain a solution (10) of the subproblems (9a) and (9b): 
    PNG
    media_image6.png
    90
    411
    media_image6.png
    Greyscale
 obtaining a solution (11) of formula (8b) in a similar way:  
    PNG
    media_image7.png
    54
    363
    media_image7.png
    Greyscale
 so as to obtain the channel decoder based on the ADMM with the penalty term, abbreviated as an ADMM L2 decoder, where p and a are preset coefficients; constructing a deep learning network according to the ADMM iterations, and converting a penalty coefficient and a coefficient contained in the penalty term into network parameters; Page 3 of 24Appl. No. 17/677,792Attorney Docket No. 075559.10264 Office Action Response training the deep learning network with training data offline and learning the network parameters; and loading the learned network parameters in the channel decoder based on the ADMM with the penalty term, and performing online real-time channel decoding.”>
	Claims 2, 3, 5-11 depend from claim 1, are also allowable.
	Claims 12 and 23 are allowable for the same reasons as per claim 1.
	Claims 13, 14 and 16-22 depend from claim 12, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112